Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
Paragraph 0031, line 4, “portion 42 is” should be - -portions 42 are- - as 42 is used to reference all the second raised portions.
Paragraph 0031, line 6, “portions 42 and 42” should be - -portions 42- -.
Paragraph 0031, line 12, “portion 43 is” should be - -portions 43 are- -, like line 4 43 is referencing all the third raised portions.
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, line 4, “a cage including a plurality of cage pockets that houses the respective rollers” should either read - -a cage including a plurality of cage pockets that each house a respective roller of the plurality of rollers- - or - - a cage including a plurality of cage pockets, each of the plurality of cage pockets houses a respective roller of the plurality of rollers - -.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 requires a “fourth dimension” and a “fifth dimension” but depends from claim 1 which only sets first a first and a second dimension and it is unclear how there can be a fourth/fifth without first having a third dimension or how many portions are specifically required (by saying fourth is there a requirement for a third?).  The third dimension first appears in claim 2 and thus it is suggested that claim 4 be amended to depend from claim 2.
Claim 5 also sets forth a third and fourth portion without first requiring a first and second portion thus it is unclear how many portions are being specifically required (just 2 or a total of 4).  The first and second portions are again set forth by claim 2, amending claim 4 as suggested above will also resolve the issue in claim 5.
Allowable Subject Matter
Claims 1 and 3 are allowed and pending correction for the issues under 35 USC 112 above claims 4-6 would also be allowable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES PILKINGTON whose telephone number is (571)272-5052.  The examiner can normally be reached on Monday through Friday 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES PILKINGTON/Primary Examiner, Art Unit 3656